962 F.2d 6
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph JENKINS, Jr., Plaintiff-Appellant,v.Patricia HENDERSON;  The City of Hopewell, Defendants-Appellees.
No. 92-6199.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 4, 1992Decided:  May 19, 1992

Joseph Jenkins, Jr., Appellant Pro Se.
Before HALL, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Joseph Jenkins, Jr. appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).1  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.2  Jenkins v. Henderson, No. CA-91-1165-AM (E.D. Va.  Feb. 12, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.3

AFFIRMED


1
 Jenkins's complaint is subject to the exhaustion requirement because it implicates the validity of his confinement.   Hamlin v. Warren, 664 F.2d 29 (4th Cir. 1981), cert. denied, 455 U.S. 911 (1982)


2
 Jenkins submitted a copy of the Virginia Supreme Court's denial of his state appeal as proof of exhaustion.  This document, by itself, is insufficient to establish exhaustion.  To establish exhaustion Jenkins must provide evidence of the specific claims he raised in the state courts, and that his current claims are among them.  Jenkins is free to refile in the district court along with the requisite proof of exhaustion


3
 In light of our disposition, we deny Jenkins's Motion to Obtain Evidence